DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 and 34-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “a second electrode” in line 11. It is unclear if this is the same as the first electrode or is a different electrode. For examination purposes, it has been interpreted to mean 
Claim 23 recites the limitation “a second portion of the convex exterior side of the cover” in line 11. It is unclear if this is the same as the first portion or is a different portion. For examination purposes, it has been interpreted to mean either the same or a different portion. Claims 35 and 40 have similar issues and are rejected for the same reasoning.
Claim 23 recites the limitation "a first ring-shaped light-blocking wall....adhered to the interior side of the cover and to a first surface of the substrate” in lines 14-15.  It is unclear what is meant by adhered. For example, it is unclear if the limitation merely means they are coupled together or if an adhesive is required to be considered “adhered”. For examination purposes, it has been interpreted to mean they are coupled. Claims 35 and 40 have similar issues and are rejected for the same reasoning.
Claim 23 recites the limitation "a second ring-shaped light-blocking wall....adhered to the interior side of the cover and to the first surface of the substrate” in lines 17-20. It is unclear what is meant by adhered. For example, it is unclear if the limitation merely means they are merely coupled or if an adhesive is required to be considered “adhered”. For examination purposes, it has been interpreted to mean they are coupled. Claims 35 and 40 have similar issues and are rejected for the same reasoning.
Claim 23 recites the limitation “a lens adhered to the interior side of the cover” in line 29. It is unclear what is meant by adhered. For example, it is unclear if the limitation merely means they are coupled or if an adhesive is required to be considered “adhered”. For examination purposes, it has been interpreted to mean they are at least coupled. Claims 35 and 40 have similar issues and are rejected for the same reasoning.
Claim 23 recites the limitation "a light filter adhered to the interior side of the cover” in lines 17-20. It is unclear what is meant by adhered. For example, it is unclear if the limitation merely means they 
Claim 35 recites the limitation “a light filter…. Positioned between at least one of the photodetector and the cover” in lines 33-34. It is unclear what is meant by between at least one of the photodetector and the cover. For examination purposes, it has been interpreted to mean positioned between the photodetector and the cover. 
Claim 41 recites the limitation ”a respective aperture over each respective photodetector” in line 2. It is unclear if each aperture corresponds to one of the first or second aperture of claim 40 or if these are different apertures. For examination purposes, it has been interpreted to mean any aperture. 
Claim 42 recites the limitation “the ink mask defines a central aperture” in line 2. It is unclear if this is the first aperture or second aperture of claim 40 or a different aperture. For examination purposes, it has been interpreted to mean any aperture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27-28, 32, 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Goldreich (US 20050115820 A1) or Mouradian (US 20180235483 A1), and Chu et al. (US 20160240721 A1), hereinafter Chu, and further in view of Kosuda et al. (US 6198951 B1), hereinafter Kosuda, Spraggs et al.(US 20140070081 A1), hereinafter Spraggs and Kimura et al. (US 6608562 B1), hereinafter Kimura, or alternatively Rothkopf in view of Goldreich or Mouradian, and Chu and further in view of Kosuda, Spraggs, Kimura, and Fraser (US 20150355604 A1).
Rothkopf teaches an electronic watch (at least fig. 6 (100) and corresponding disclosure), comprising;
A housing (at least fig. 6 (601) and corresponding disclosure) defining a peripheral side of the electronic watch (100))
A backside housing member (at least fig. 8 (801) and corresponding disclosure) coupled to the housing (at least fig. 8 which depicts the backside coupled to the housing 601) and defining a first portion of a back side of the electronic watch (See annotated fig. 16 below) and a hole (at least fig. 8 (815) and corresponding disclosure) extending through the backside housing member (801); and 
A sensor subassembly (at least fig. 7 (710) and corresponding disclosure and at least fig. 2 (102). Examiner notes the biosensor and processor in combination are interpreted as the sensor subassembly) positioned in the hole ([0148] which discloses biosensor module 710 is disposed in an opening (815) of the rea surface (801)) and comprising: 
A cover (at least fig. 16 (608) and corresponding disclosure. [0148] which discloses the biosensor module includes the rear cover 608) formed of a unitary piece of a transparent material (at least fig. 16 depicts the cover is a unitary piece and [0201] which discloses the cover is formed of a transparent material), the cover having a convex exterior side ([0012] which discloses the rear cover disposed over the biosensor may have an outer surface having a convex curved contour) defining second portion of the 
A substrate ([0011] which discloses the biosensor module may include a chassis (i.e. a substrate))
A first electrode ([0148] which discloses the sensor subassembly 710 may include one or more electrodes)
A second electrode ([0148] which discloses the sensor subassembly 710 may include one or more electrodes)
A set of light emitters positioned on the substrate ([0011] which discloses an array light sources may be attached to the chassis) and configured to emit light through the cover (601) 
A set of photodetectors ([0148] which discloses the biosensor module includes one or more photodetectors) configured to receive a reflected portion of the light through the cover (601) ([0013] which discloses the photodetector is configured to receive light reflected from the body. Examiner notes the light would go through the cover to reach the biosensor module);
And a processor (102) conductively coupled to the set of light emitters and the set of photodetectors ([0199] which discloses optical sensors and electrodes may be operatively coupled to processing units (102) and the processing units may control modulation of the light sources. Examiner notes they would be conductively coupled to perform these functions) and configured to determine a biological parameter using the reflected portion of the light ([0021] which discloses processing unit (102) configured to compute a health metric (i.e. biological parameter) based on the sensor signal which is produced from a reflected light received by a photodetector).
While Rothkopf teaches an optical subsystem (e.g. biosensor module) comprises the light emitters/light receivers, Rothkopf does not depict nor disclose the structural makeup of the optical subsystem, therefore it is further unclear if the optical subsystem comprises a first ring-shaped light-
it is further unclear if the set of light emitters are in the central region, if the set of photodetectors are positioned on the substrate and in the peripheral region and configured to emit light through the cover. 
Rothkopf teaches the optical sensor subsystem (710) may include one or more electrodes configured to detect and measure a physiological condition ([0148]) and further teaches the electrodes of fig. 16 may be placed in locations that are different than the configuration of fig. 16 ([0197]), it is not clear if the electrodes are positioned on a first portion and a second portion of the convex exterior side of the cover 608. Examiner notes it would appear the electrodes included in the optical subsystem would need to be positioned on portions of the exterior side of the cover in order to be in contact with the body ([0023]) 
	Nonetheless, Goldreich, in a similar field of endeavor involving watches to determine physiological parameters, teaches a first electrode (at least fig. 5 (560) and corresponding disclosure) positioned on a first portion of a convex exterior side of a cover (at least fig. 5 (557) and corresponding 
	Alternatively, Mouradian teaches a first electrode (at least fig. 7 (718) and corresponding disclosure) positioned on a first portion of an exterior side of a cover ([0059] which discloses electrode contacts 718 may protrude through cover 726) and a second electrode (718) positioned on a second portion of the exterior side of the cover (726) ([0059] which discloses electrode contacts may protrude through cover 726)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rothkopf to include the electrode placement as taught by Goldreich or Mouradian in order to be in contact with the body (Mouradian [0059] or Rothkopf [0023]) to accurately detect and measure the physiological condition accordingly

Chu teaches an electronic watch (at least fig. 83C (12) and corresponding disclosure), comprising:
A sensor subassembly (at least fig. 83C (10) and figs. 14A-14C (10) and corresponding disclosure and at least fig. 81A (20) and corresponding disclosure) comprising:
a cover (at least fig. 11A-11B (150) and corresponding disclosure. Examiner notes Chu discloses the cover mentioned in figs. 7-11 may be applied to the sensor modules of figs. 12-15 in [0119] and [0015]which discloses the cover may be a part of the optical sensor module) formed of a unitary piece of material (at least fig. 11A and 11B) the cover having an exterior side and an interior side opposite the exterior side (See annotated fig. 11 below);
a substrate (at least fig. 14A-14C (140) and corresponding disclosure); 
a first light-blocking wall (at least fig. 14A-14C (130) and corresponding disclosure) at least partially surrounding a central region (See annotated fig. 14A below) and adhered to the interior side of 
a second ring-shaped light-blocking wall (at least fig. 14A-14C (131) and corresponding disclosure) extending at least partially around the first light-blocking wall (at least fig. 14A) to define, between the first light-blocking wall and second ring-shaped light blocking wall, a peripheral region (See annotated fig. 14A below) of the sensor subassembly, the second ring-shaped light-blocking wall adhered to the interior side of the cover ([0167] which discloses cover 150 may be coupled (i.e. adhered) to partition 131 Examiner notes it would be coupled to the interior side since it is located interior to the cover) and to a first surface of the substrate (at least fig. 14B and claim 1 which discloses partition coupled (i.e. adhered) to the substrate) to attach the substrate (140) to the cover (150)
a set of light emitters (at least figs. 14A-14C (110) and corresponding disclosure) positioned on the substrate (140) and in the central region (See annotated fig. 14A below) and configured to emit light through the cover (Examiner notes the light is emitted to an object (fig. 8A (190)) and reflected back from the object to the detector. Therefore, the light would be emitted through the cover (150));
a set of photodetectors (at least figs. 14A-14C (120) and corresponding disclosure) positioned on the substrate (140) and in the peripheral region (see annotated fig. 14A below) and configured to receive a reflected portion of the light through the cover ([0097] which discloses detecting light reflected from an object (fig. 8A (190) surface. Examiner notes to detect light from the object the light would need to be reflected through the cover 150); and
a lens (at least figs. 11A (112) and corresponding disclosure. [0105] which discloses top surface of encapsulant 111 is configured with a first microstructure 112 and that a microstructure may be a Fresnel lens) in the central region (Examiner notes the lens 112 is positioned over light emitters 110 and 
a light filter (at least figs. 11D (160) and corresponding disclosure) in the peripheral region (Examine notes light filter 160 is positioned over the photodetector 120 and is therefore in the peripheral region) and positioned between the photodetector and the cover (at least figs. 11A-11D); 
While the first light blocking wall of Chu appears ring-shaped in its broadest reasonable interpretation, Chu teaches an additional embodiment in which a first light-blocking wall at least partially surrounding the central region is ring-shaped (at least fig. 12A or 13A (130) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the first light blocking wall of fig. 14A-C to be ring-shaped as depicted in the embodiment of figs. 12 and 13 in order to simplify the manufacturing process required for the wall. Such a modification amounts to merely an obvious matter of design choice rendering the claim obvious (MPEP 2144.04). 
The embodiment depicted in figs. 14A-14C fail to explicitly depict a printed circuit board coupled to a second surface of the substrate opposite the first surface.
Nonetheless, Chu teaches an alternative embodiment in which a printed circuit board (at least fig. 73B (175) and corresponding disclosure) is coupled to a second surface of the substrate (140) ([0208] which discloses the detector circuit board ([0204] discloses detector circuit board may be a printed circuit board connected to the substrate) may be mechanically connected (i.e. coupled) to the substrate 140 in embodiments of fig. 73. Examiner notes it would be coupled to a second side opposite the first as depicted in fig. 73)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of fig. 14A-14C to include a printed circuit board as depicted in fig. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include the components of the subsystem of Chu, as modified, in order to reduce direct light leakage and ambient stray light accordingly (Chu [0123]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the subsystem of Chu would be attached to the cover of Rothkopf. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the positioning of the light sources and the photodetectors as taught by Chu in order to increase the SNR (Chu [0119]) and meet the requirements of the light receiving efficiency (Chu [0123]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner further notes in the modified system the processor 102 of Rothkopf would appear to be coupled to the printed circuit board at least via electrical connections and housing 601,
Nonetheless, teaches a processor (at least fig. 32 (501) and corresponding disclosure) physically connected to a circuit board (at least fig. 32 (151) and corresponding disclosure) and conductively coupled to a photodetector (at least fig. 32 (32 and 33) and corresponding disclosure) and configured to determine a heart rate from light received by the photodetector (Col. 22 lines 44-64 which discloses processing circuitry 501 applies an FFT process to pulse wave signal Vm and analyzes the result of this 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include coupling the processor to the printed circuit board as taught by Kosuda in order to make the system more compact. Such a modification amounts to merely a rearrangement of parts rendering the claim obvious (MPEP 2143).

While the lens of Chu is not disclosed as being adhered to the cover (150), Chu teaches an alternative embodiment in which a microstructure is on the inner surface of the cover (150) (at least fig. 49A-C) and corresponding disclosure [0168] which discloses a microstructure on the inner surface of the cover) wherein a microstructure is a Fresnel lens ([0105]),
Nonetheless, Spraggs, in a similar field of endeavor involving electronic devices with light sensors, teaches a lens (at least fig. 2 (50 and 52) and corresponding disclosure) adhered (at least fig. 2 (54) and corresponding disclosure) to an interior surface of a cover (at least fig. 2 (14A) and corresponding disclosure) and positioned between a light emitter (at least fig. 2 (46) and corresponding disclosure) and the cover.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chu to include a lens as taught by Spraggs in order to help focus outgoing light (Spraggs [0050]). Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).  
Examiner notes the lens would be adhered to the cover in the central region since it would be positioned over the light source of Chu.


Nonetheless, Kimura, in a similar filed of endeavor involving optical sensing, teaches a filter (at least fig. 21 (411) and corresponding disclosure) adhered to an interior surface of a cover (at least fig. 21 (405) and corresponding disclosure) and positioned between a light receiving device (at least fig. 21 (404) and corresponding disclosure) and the cover (405) (Col. 13 line 57 – Col. 14 line 9 which discloses the filter superposed (i.e. adhered) on the cover (405)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as modified, by Chu to include a filter adhered to an interior surface of the cover as taught by Kimura in order to filter the light as it passes directly from the cover. Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).  
Examiner notes in the modified system the filter would be in the peripheral region since it would be positioned over the light receivers of Chu.

While Chu teaches a mask (151) applied to the interior side of the cover, it is not clear if the mask is opaque nor if it comprises any apertures.
Spraggs further teaches an opaque mask (at least fig. 2 (24) and corresponding disclosure) applied to an interior side of the cover (14A) and defining a first aperture (See annotated fig. 2 below) over a first portion in which a light emitter (at least fig. 2 (46) and corresponding disclosure) is positioned (at least fig. 2) and a second aperture (See annotated fig. 2 below) in which a light sensor (at least fig. 2 (48) and corresponding disclosure) is positioned.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an opaque mask as 
Examiner notes in the modified system the first aperture would be over the central region in order to allow light to emit from the light sources of Chu and the second aperture would be over the peripheral region in order to allow light to return to the light sensors of Chu. 	

Alternatively, Fraser, in a similar field of endeavor involving watches used for optical sensing, teaches an opaque mask (at least fig. 4 (142) and corresponding disclosure. [0018] which discloses the opaque section 142 can be a screen printed layer (interpreted as a mask)) applied to a side of a cover (at least fig. 4 (140 and corresponding disclosure) and defining:
	An aperture over a central aperture (at least fig. 4 (145) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section) of a sensor system (at least fig. 2 (120 and 130) and corresponding disclosure)  
	And a second aperture (at least fig. 4 (144, 412, 410, 414, 423 or 424) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section) over a peripheral region of the sensor subassembly (120 and 130)  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an opaque mask as taught by Fraser or in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors (Fraser [0017]). Such a modification amounts to merely a simple substitution of one known mask for another rendering the claim obvious (MPEP 2143).



    PNG
    media_image1.png
    440
    450
    media_image1.png
    Greyscale

Annotated fig. 14A


    PNG
    media_image2.png
    594
    421
    media_image2.png
    Greyscale

Annotated fig. 16


    PNG
    media_image3.png
    508
    537
    media_image3.png
    Greyscale

Annotated fig. 2


    PNG
    media_image4.png
    356
    785
    media_image4.png
    Greyscale

Annotated fig. 11
	

Regarding claim 27,
	Rothkopf, as modified, teaches the elements of claim 23 as previously stated. Rothkopf further teaches further comprising:
	A display (at least fig. 7 (120) and corresponding disclosure) at least partially within the housing ([0021] which discloses the display disposed within the housing);
	A crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601) (at least fig. 6) and configured to provide an input ([0078] which discloses input components (e.g. crown) are configured to receive user input and generate (i.e. provide) signals/data (i.e. input));
	Wherein the biological parameter is a heart rate ([0022] which discloses the health metric is a heart rate);
	The display is configured to display a graphic of the heart rate ([0021] which discloses display configured to display the health metric).
	While Rothkopf teaches the biosensor input, produced from the biosensor modules, may be used to compute data presented to the display output and that the biosensor input may be controlled using the crown/dial, it is unclear if this means the graphic of the heart rate is displayed in response to the input from the crown ([0097]).
	 Nonetheless Chu further teaches using an input request to have the physiological information be shown on a display. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include displaying a graphic of the physiological information in response to the input as taught by Chu in order to provide an interactive health monitoring function (Rothkopf [0097]). 

Regarding claim 28,
	Rothkopf, as modified, teaches the elements of claim 23 as previously stated. Rothkopf further teaches further comprising:
	A crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601); and 
	A display (at least fig. 7 (120) and corresponding disclosure) at least partially positioned in the housing ([0021] which discloses the display disposed within the housing); wherein:
	The crown (642) is configured to rotate and translate ([0251] which discloses the crown may be rotated) and translate ([0252] which discloses crown may be further configured to translate ;
	The display shows a graphic ([0020] which discloses the display may display a list of items (i.e. graphic)); and 
	The display is configured to change the graphic in response to at least one of the crown rotating or translating ([0078] which discloses a rotational input received by the crown may be translated into an instruction to scroll a list or object presented on the display (120)).

Regarding claim 32,
Rothkopf, as modified, teaches the elements of claim 23 as previously stated. Spraggs further teaches wherein the lens at least partially overlaps the opaque mask (at least fig. 2).
Examiner notes in the modified system in an instance where the light filter is positioned over the light receiver (48) of Spraggs, the light filter would partially overlap the opaque mask as well.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include partially overlapping the opaque mask with the light filter in order to ensure there are there are no gaps between the filter and the mask. Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Regarding claim 34,
Rothkopf, as modified, teaches the elements of claim 23 as previously stated. Chu further teaches wherein the first ring-shaped light-blocking wall (130) and the second ring-shaped light-blocking wall (131) are positioned below the mask (151) (at least fig. 11). Examiner notes in the modified system the mask 151 has been substituted for the opaque mask of Spraggs and therefore the walls would be positioned below the opaque mask as well. 

Regarding claim 35,
Rothkopf teaches an electronic device (at least fig. 6 (100) and corresponding disclosure), comprising;
A housing (at least fig. 6 (601) and corresponding disclosure) defining a peripheral side of the electronic device (100))
A backside housing member (at least fig. 8 (801) and corresponding disclosure) coupled to the housing (at least fig. 8 which depicts the backside coupled to the housing 601) and defining a first portion of a back side of the electronic watch (See annotated fig. 16 above) and a hole (at least fig. 8 (815) and corresponding disclosure) extending through the backside housing member (801); and 
A sensor subassembly (at least fig. 7 (710) and corresponding disclosure and at least fig. 2 (102). Examiner notes the biosensor and processor in combination are interpreted as the sensor subassembly) positioned in the hole ([0148] which discloses biosensor module 710 is disposed in an opening (815) of the rea surface (801)) and comprising: 
A cover (at least fig. 16 (608) and corresponding disclosure. [0148] which discloses the biosensor module includes the rear cover 608) formed of a unitary piece of a transparent material (at least fig. 16 
A first surface interior to the electronic device (Examiner notes the cover would have an interior side) 
And a convex second surface exterior ([0012] which discloses the rear cover disposed over the biosensor may have an outer surface having a convex curved contour) to the electronic device (See annotated fig. 16 above) 
A first electrode ([0148] which discloses the sensor subassembly 710 may include one or more electrodes) 
A second electrode ([0148] which discloses the sensor subassembly 710 may include one or more electrodes)
A substrate ([0011] which discloses the biosensor module may include a chassis (i.e. a substrate))
A light emitter attached to the substrate ([0011] which discloses an array light sources may be attached to the chassis)
A photodetector ([0148] which discloses the biosensor module includes one or more photodetectors) configured to receive a=light emitted by the light emitter and reflected from a medium adjacent the second surface of the cover (601) ([0013] which discloses the photodetector is configured to receive light reflected from the body. Examiner notes the body is adjacent the second surface of the cover)
And a processor (102) operationally connected to the photodetector  ([0199] which discloses optical sensors may be operatively coupled to processing units (102) Examiner notes they would be conductively coupled to perform these functions) and configured to determine a heart rate form the light received by the photodetector ([0021]-[0022] which discloses the processing unit is configured to 

Rothkopf teaches the optical sensor subsystem (710) may include one or more electrodes configured to detect and measure a physiological condition ([0148]) and further teaches the electrodes of fig. 16 may be placed in locations that are different than the configuration of fig. 16 ([0197]), it is not clear if the electrodes are positioned on a first portion and a second portion of the convex exterior side of the cover 608. Examiner notes it would appear the electrodes included in the optical subsystem would need to be positioned on portions of the exterior side of the cover in order to be in contact with the body ([0023]) 
	Nonetheless, Goldreich, in a similar field of endeavor involving watches to determine physiological parameters, teaches a first electrode (at least fig. 5 (560) and corresponding disclosure) positioned on a first portion of a convex exterior side of a cover (at least fig. 5 (557) and corresponding disclosure) and a second electrode (at least fig. 5 (561) and corresponding disclosure) positioned on a second portion of the convex exterior side of the cover (557))
	Alternatively, Mouradian teaches a first electrode (at least fig. 7 (718) and corresponding disclosure) positioned on a first portion of an exterior side of a cover ([0059] which discloses electrode contacts 718 may protrude through cover 726) and a second electrode (718) positioned on a second portion of the exterior side of the cover (726) ([0059] which discloses electrode contacts may protrude through cover 726)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rothkopf to include the electrode placement as taught by Goldreich or Mouradian in order to be in contact with the body (Mouradian [0059] or Rothkopf [0023]) to accurately detect and measure the physiological condition accordingly

While Rothkopf teaches an optical subsystem (e.g. biosensor module) comprises the light emitters/light receivers, Rothkopf does not depict nor disclose the structural makeup of the optical subsystem, therefore it is further unclear if the optical subsystem comprises a first light-blocking wall at least partially surrounding a central region of the sensor subassembly and adhered to the interior side of the cover and to a surface of the substrate to attached the substrate to the cover; a second light-blocking wall extending at least partially around the first ring-shaped light-blocking wall to define, between the first light-blocking wall and the second light-blocking wall, a peripheral region of the sensor subassembly, the second light-blocking wall adhered to the interior side of the cover and to the first surface of the substrate to attach the substrate to the cover; an opaque mask applied to the first surface of the cover and defining a first aperture over the central region of  the optical sensor subassembly and a second aperture over the peripheral region of the optical sensor subassembly a lens adhered to the interior side of the cover in the central region of the sensor subassembly and positioned between the set of light emitters and the cover; a light filter adhered to the interior side of the cover in the peripheral region and positioned between at least one of the photodetectors and the cover; a printed circuit board coupled to a second surface the substrate opposite the first surface; 
it is further unclear if the set of light emitters are in the central region, if the set of photodetectors are positioned on the substrate and in the peripheral region and configured to emit light through the cover. 

Chu teaches an electronic device (at least fig. 83C (12) and corresponding disclosure), comprising:
A sensor subassembly (at least fig. 83C (10) and figs. 14A-14C (10) and corresponding disclosure and at least fig. 81A (20) and corresponding disclosure) comprising:

a substrate (at least fig. 14A-14C (140) and corresponding disclosure); 
a first light-blocking wall (at least fig. 14A-14C (130) and corresponding disclosure) at least partially surrounding a central region (See annotated fig. 14A above) and adhered to the cover along the first surface of the cover ([0167] which discloses cover 150 may be coupled (i.e. adhered) to partition 130. Examiner notes it would be coupled to the interior side since it is located interior to the cover) and to a first surface of the substrate (at least fig. 14B and claim 1 which discloses partition coupled (i.e. adhered) to the substrate) to attach the substrate (140) to the cover (150)
a second light-blocking wall (at least fig. 14A-14C (131) and corresponding disclosure) extending at least partially around the first light-blocking wall (at least fig. 14A) to define, between the first light-blocking wall and second ring-shaped light blocking wall, a peripheral region (See annotated fig. 14A above) of the sensor subassembly, the second ring-shaped light-blocking wall adhered to the interior side of the cover ([0167] which discloses cover 150 may be coupled (i.e. adhered) to partition 131 Examiner notes it would be coupled to the interior side since it is located interior to the cover) and to the first surface of the substrate (at least fig. 14B and claim 1 which discloses partition coupled (i.e. adhered) to the substrate) to attach the substrate (140) to the cover (150) 
a light emitter (at least figs. 14A-14C (110) and corresponding disclosure) attached to the substrate (140) in the central region (See annotated fig. 14A above) of the optical sensor subassembly; 

a mask (at least fig. 11A-11B (151) and corresponding disclosure) applied to the interior side of the cover
a lens (at least figs. 11A (112) and corresponding disclosure) positioned between the light emitter (110) and the cover (150).
a light filter (at least figs. 11D (160) and corresponding disclosure) positioned between the photodetector and the cover (at least figs. 11A-11D); 
The embodiment depicted in figs. 14A-14C fail to explicitly depict a printed circuit board coupled to a second surface of the substrate opposite the first surface.
Nonetheless, Chu teaches an alternative embodiment in which a printed circuit board (at least fig. 73B (175) and corresponding disclosure) is coupled to a second surface of the substrate (140) opposite the first surface of the substrate ([0208] which discloses the detector circuit board ([0204] discloses detector circuit board may be a printed circuit board connected to the substrate) may be mechanically connected (i.e. coupled) to the substrate 140 in embodiments of fig. 73. Examiner notes it would be coupled to a second side opposite the first as depicted in fig. 73)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of fig. 14A-14C to include a printed circuit board as depicted in fig. 73B in order to provide connections for the electrodes of Rothkopf accordingly. Such a modification 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include the components of the subsystem of Chu, as modified, in order to reduce direct light leakage and ambient stray light accordingly (Chu [0123]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the subsystem of Chu would be attached to the cover of Rothkopf. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the positioning of the light sources and the photodetectors as taught by Chu in order to increase the SNR (Chu [0119]) and meet the requirements of the light receiving efficiency (Chu [0123]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner further notes in the modified system the processor 102 of Rothkopf would appear to be physically connected to the printed circuit board at least via housing 601,
Nonetheless, teaches a processor (at least fig. 32 (501) and corresponding disclosure) physically connected to a circuit board (at least fig. 32 (151) and corresponding disclosure) and operationally connected to a photodetector (at least fig. 32 (32 and 33) and corresponding disclosure) and configured to determine a heart rate from light received by the photodetector (Col. 22 lines 44-64 which discloses processing circuitry 501 applies an FFT process to pulse wave signal Vm and analyzes the result of this process to calculate the pulse rate HR and Col. 14 which discloses the pulse wave signal is detected using a photodiode).


While the lens of Chu is not disclosed as being adhered to the cover (150), Chu teaches an alternative embodiment in which a microstructure is on the inner surface of the cover (150) (at least fig. 49A-C) and corresponding disclosure [0168] which discloses a microstructure on the inner surface of the cover) wherein a microstructure is a Fresnel lens ([0105]),
Nonetheless, Spraggs, in a similar field of endeavor involving electronic devices with light sensors, teaches a lens (at least fig. 2 (50 and 52) and corresponding disclosure) adhered (at least fig. 2 (54) and corresponding disclosure) to an interior surface of a cover (at least fig. 2 (14A) and corresponding disclosure) and positioned between a light emitter (at least fig. 2 (46) and corresponding disclosure) and the cover.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chu to include a lens as taught by Spraggs in order to help focus outgoing light (Spraggs [0050]). Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).  

While Chu teaches the cover may be coated with a filter thin film, it is unclear if this is the thin film 151 or if the filter thin film would be over the peripheral region.
Nonetheless, Kimura, in a similar filed of endeavor involving optical sensing, teaches a filter (at least fig. 21 (411) and corresponding disclosure) adhered to an interior surface of a cover (at least fig. 21 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a filter adhered to an interior surface of the cover as taught by Kimura in order to filter the light directly from the cover. Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).  

While Chu teaches a mask (151) applied to the interior side of the cover, it is not clear if the mask is opaque nor if it comprises any apertures.
Nonetheless, Spraggs further teaches an opaque mask (at least fig. 2 (24) and corresponding disclosure) applied to an interior side of the cover (14A) and defining a first aperture (See annotated fig. 2 above) over a first portion in which a light emitter (at least fig. 2 (46) and corresponding disclosure) is positioned (at least fig. 2) and a second aperture (See annotated fig. 2 above) over a second portion in which a light sensor (at least fig. 2 (48) and corresponding disclosure) is positioned.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an opaque mask as taught by Spraggs in order to hide internal components from view by a user (Spraggs [0040]). Such a modification amounts to merely a simple substitution of one known mask for another rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the first aperture would be over the central region in order to allow light to emit from the light sources of Chu and the second aperture would be over the peripheral region in order to allow light to return to the light sensors of Chu. 	

Alternatively, Fraser, in a similar field of endeavor involving watches used for optical sensing, teaches an opaque mask (at least fig. 4 (142) and corresponding disclosure. [0018] which discloses the opaque section 142 can be a screen printed layer (interpreted as a mask)) applied to a side of a cover (at least fig. 4 (140 and corresponding disclosure) and defining:
	An aperture over a central aperture (at least fig. 4 (145) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section) of a sensor system (at least fig. 2 (120 and 130) and corresponding disclosure)  
	And a second aperture (at least fig. 4 (144, 412, 410, 414, 423 or 424) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section) over a peripheral region of the sensor subassembly (120 and 130)  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an opaque mask as taught by Fraser or in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors (Fraser [0017]). Such a modification amounts to merely a simple substitution of one known mask for another rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have applied the ink mask to the interior surface of the cover in order hide the mask itself. Such a modification amounts to merely a rearrangement of parts/obvious matter of design choice rendering the claim obvious (MPEP 2144.04).

Regarding claim 36,
	Rothkopf, as modified, teaches the elements of claim 35 as previously stated. 


Regarding claim 37,
Rothkopf, as modified, teaches the elements of claim 35 as previously stated. Chu further teaches wherein the second light-blocking wall (131) is a second circular wall (at least fig. 14A).
While the first light blocking wall appears to be a first circular wall in its broadest reasonable interpretation, Chu teaches an alternative embodiment in which the first wall is a first circular wall(at least fig. 12A or 13A (130) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the first light blocking wall of fig. 14A-C to be ring-shaped as depicted in the embodiment of figs. 12 and 13 in order to simplify the manufacturing process required for the wall. Such a modification amounts to merely an obvious matter of design choice rendering the claim obvious (MPEP 2144.04). 

Regarding claim 38,
Rothkopf, as modified, teaches the elements of claim 35 as previously stated. Chu further teaches wherein the photodetector (120) is one of a set of photodetectors (at least fig. 14A); and 


Regarding claim 39,
Rothkopf, as modified, teaches the elements of claim 35, wherein the optical sensor subassembly comprises:
A set of light emitters (at least fig. 14A depicts two light emitters 110); and 
A set of photodetectors including the photodetector (at least fig. 14A depicts a set of photodetectors including the photodetector);
The light emitter configured to emit light having a first wavelength (Examiner notes the light emitter would have a first wavelength); and 
A second light emitter of the set of light emitters is configured to emit light having a second wavelength that differs from the first wavelength ([0099] which discloses the light sources 110 may emit light in different spectrum of wavelengths and [0119] discloses a set of multiple light emitters with different wavelengths encapsulated in the central region)
the set of photodetectors (120) is attached to the substrate (140) ([0097] which discloses the photodetectors 120 are mounted on the substrate) and defines a radial array of light emitters (at least fig. 14A).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs and Kimura or Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs, Kimura, and Fraser as applied to claim 23 above and further in view of Freschl et al. (US 20170086692 A1), hereinafter Freschl and  Benjamin (US 4015595 A).
Regarding claim 24,
Rothkopf, as modified, teaches the elements of claim 23 as previously stated. 
Rothkopf, as modified, further teaches wherein the biological parameter is a heart rate (Rothkopf [0022] which discloses the health metric is a heart rate);
the first aperture and the second aperture are positioned between the first electrode and the second electrode (Examiner notes the first aperture is located above the light sources and the second aperture is located above the photodetectors in the modified system and the electrodes are on peripheral sides of the cover as taught by Goldreich and Mouradian, therefore the apertures are positioned between the electrodes)
The set of light emitters comprises a first light emitter configured to emit light having a first wavelength; and a second light emitter configured to emit light having a second wavelength ( at least fig. 14A depicts a first and second light emitter and [0099] which discloses the light sources emit light in different spectrum of wavelengths)
The lens is aligned with the first aperture (Examiner notes the lens is positioned above the light source as is the first aperture and therefore they are aligned in the modified system)
The light filter covers the second aperture (Examiner notes the light filter is positioned above the light receiver and would cover the second aperture); and 
The first ring-shaped light-blocking wall prevents at least one of the set of photodetectors from receiving a non-reflected portion of the light (Chu [0101] which discloses the partition is mounted to the substrate for blocking stray light directly from the light source to the photodetector (i.e. non reflected light))

While Chu teaches the set of light emitters comprises a first light emitter and a second light emitter, there is no explicit disclosure nor depiction that the first light emitter comprises a set of first 
	Nonetheless, Freschl, in a similar field of endeavor involving watches used for optical sensors,
Teaches a first set of lights configured to emit light having a first wavelength (Claim 1 which discloses one or more (i.e. a set) first light emitters) and a second set of light emitters (claim 1 which discloses one or more (i.e. a set) second light emitters) configured to emit light having a second wavelength ([0039] Claim 1 which discloses the one or more second photo-emitter elements emit light in a different spectrum than the one or more first photo-emitter elements).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a set of first light emitters and a second light emitters as taught by Freschl in order to enhance the light detection by increasing the area subjected to light of each wavelength. Such a modification amounts to merely a duplication of parts rendering the claim obvious (MPEP 2144.04).

	Kimura fails to explicitly teach wherein the filter comprises a light control film covering the second aperture
	Nonetheless, Benjamin teaches a light control film (at least fig. 1 (22) and corresponding disclosure) covering an aperture (at least fig. 1 (16) and corresponding disclosure) and positioned above a light receiver (at least fig. 1 (20) and corresponding disclosure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the filter of Kimura to include a light control film as taught by Benjamin in order to collimate the light to make the light more nearly dependent upon light directly reflected from the pulsating blood field (Benjamin Col. 1 lines 52-66)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs and Kimura or Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs, Kimura, and Fraser as applied to claim 23 above and further in view of Yamashita et al. (US 20040000713 A1) and D’Agostino (US 20150002088 A1), hereinafter D’Agostino.
Regarding claim 25,
Rothkopf, as modified, teaches the elements of claim 23 as previously stated. Rothkopf further teaches a magnet (at least fig. 19 (1838) and corresponding disclosure).
It is unclear if the magnet (1838) is attached to the substrate.
Yamashita, teaches a sensor for measuring a biological parameter, comprising a magnet (at least fig. 24A (MA1) and corresponding disclosure) attached to a substrate (at least fig. 24A (BO2) and corresponding disclosure) on a side (at least fig. 24A (side2) and corresponding disclosure) opposite skin sensors (at least fig. 24A)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include attaching the magnet to the substrate as taught by Yamashita in order to provide a strong magnetic connection without interfering with the sensors. Such a modification amounts to merely a rearrangement of parts rendering the claim obvious (MPEP 2144.04).
Chu fails to explicitly teach wherein the printed circuit board defines a hole, wherein the magnet is positioned in the hole.
D’Agostino teaches a printed circuit board defining a hole (at least fig. 4 (435) and corresponding disclosure), wherein a magnet is positioned in the hole (at least fig. 4) (examiner notes when the device of fig. 4 is unexpanded, the magnet would be positioned in the opening of 435).
. 
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs and Kimura or Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs, Kimura, and Fraser as applied to claim 23 above and further in view of Golko et al. (US 20150270058 A1), hereinafter Golko.
Rothkopf, as modified, teaches the elements of claim 25 as previously stated. Rothkopf, as modified, fails to explicitly teach a magnetic shield attached to the magnet and configured to direct magnetic flux associated with the magnet through the cover. 
Golko, in  similar field of endeavor involving magnetic alignment for inductive charging, teaches a magnetic shield (at least fig. 4 (106) and corresponding disclosure) attached to a magnet (at least fig. 4 (105) and corresponding disclosure) and configured to direct magnetic flux associated with the magnet through a connection surface (at least fig. 4 (103) and corresponding disclosure) ([0043] which discloses the shield element directs the magnetic field toward the first connection surface).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include a magnetic shield as taught by Golko in order to direct the magnetic flux in the desired direction. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs and Kimura or Rothkopf, Goldreich or Mouradian, Chu, Kosuda,  as applied to claim 23 above, and further in view of Iwamiya et al. (US 20110004106 A1), hereinafter Iwamiya.
	Regarding claim 29,
	Rothkopf, as modified, teaches the elements of claim 23 as previously stated. Rothkopf further teaches further comprising: 
a crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601) (at least fig. 6) and configured to provide an input ([0078] which discloses input components (e.g. crown) are configured to receive user input and generate (i.e. provide) signals/data (i.e. input)); wherein  
	The device is configured to turn on or awaken in response to the input ([0078]). It would appear that the lights would be emitted when the device is turned on or awakened and thus the lights would emit in response to the input. 
	Nonetheless, Iwamiya, in a similar field of endeavor involving watches used for optical sensing, 
teaches a set of light emitters is configured to emit light in response to an input ([0074] which discloses an operation signal is input into the device and the CPU outputs a driving signal to the light emitting unit).
	It would have been obvious to a person having ordinary skill in the art to have modified the system of Rothkopf, as currently modified, to include emitting light in response to the input as taught by Iwamiya in order to preserve battery power of the device.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs and Kimura or Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs, Kimura, and Fraser as applied to claim 23 above and further in view of Kato (US 20030045802 A1). 
	Rothkopf, as modified, teaches the elements of claim 23 as previously stated. 

The second electrode (561) is a second arc-shaped electrode (Examiner notes it is arc-shaped in its broadest reasonable interpretation) attached to the exterior side of the cover (557) and at least partially encircling the peripheral region of the cover (at least fig. 5)
It would appear that the electrodes would partially encircle the peripheral region of the sensor subassembly when positioned on the cover (608) of the modified system
Mouradian fails to explicitly teach wherein the first and second electrodes are arc-shaped and partially encircling a peripheral region of the sensor subassembly.
Nonetheless, Kato, in a similar field of endeavor involving biometric sensing for watches, teaches a first arc shaped electrode (at least fig. 2C (Electrode A)) at least partially encircling a peripheral region of a sensor subassembly (at least fig. 2C (Transmitter and Receiver); and 
A second arc-shaped electrode (at least fig. 2C (Electrode B) at least partially encircling the peripheral region of the sensor subassembly (Transmitter and Receiver) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include first and second arc-shaped electrode as taught by Kato in order to enhance light shielding (Kato [0038]). Such a modification amounts to merely a simple substitution of one known electrode for another rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the arc-shaped electrodes would at least partially encircle the peripheral region (See annotated fig. 14A above) of the optical sensor subsystem of Chu since they are configured to partially surround the transmitter/receiver. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs, Kimura, and Kato or Rothkopf, Goldreich or Mouradian, Chu, Kosuda, Spraggs, Kimura, Fraser and Kato as applied to claim 30 above or in further view of Yang et  al. (US 20200233381 A1), hereinafter Yang.
Regarding claim 31,
Rothkopf, as modified, teaches the elements of claim 30 as previously stated. Kato further teaches wherein a portion of the first arc-shaped electrode wraps around a periphery of the cover (Examiner notes in the modified system the first arc-shaped electrode wraps around a periphery of the cover of Chu in its broadest reasonable interpretation since it is configured to partially encircle (i.e. wrap around) the peripheral region of Chu’s optical sensor subsystem)
And wherein a portion of the second arc-shaped electrode wraps around a periphery of the cover (Examiner notes in the modified system the second arc-shaped electrode wraps around a periphery of the cover of Chu in its broadest reasonable interpretation since it is configured to partially encircle (i.e. wrap around) the peripheral region of Chu’s optical sensor subsystem) 
	Mouradian further teaches wherein electrode contacts (at least fig. 7 (718) and corresponding disclosure) may protrude through the periphery of a cover (at least fig. 7 (726) and corresponding disclosure). Examiner notes when the electrodes protrude through the cover the portion would be attached to an interior surface of the cover).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include attaching the portion of the electrodes to the interior of the surface in order to allow direct contact with the wearers skin and provide interior electrical connections of the electrodes accordingly.
	Alternatively, Yang, in a similar field of endeavor involving watches for biometric measurements, teaches wherein a portion of an arc shaped electrode (at least fig. 6 (13) and corresponding disclosure) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include wrapping a portion and attaching the portion of the electrodes to the interior of the surface as taught by Yang in order to attach the electrodes to the device accordingly. 

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf in view of Kondo (US 20020151775 A1), Goldreich or Mouradian, and Chu and further in view of Kosuda, Spraggs and Kimura or alternatively, Rothkopf in view of Kondo, Goldreich or Mouradian, and Chu and further in view of  Kosuda, Spraggs, Kimura, and Fraser.
Regarding claim 40,
Rothkopf teaches a wearable electronic device (at least fig. 6 (100) and corresponding disclosure), comprising;
A housing (at least fig. 6 (601) and corresponding disclosure) defining a peripheral side of the wearable electronic device (100)
A first opening along a front portion of the housing (at least fig. 8 (805) and corresponding disclosure); and 
A frontside housing member (at least fig. 7 (609) and corresponding disclosure) positioned in the front opening of the housing ([0122] which discloses cover is disposed above the display and encloses cavity or opening formed in the top portion of the housing 601) and defining a front surface of the wearable electronic device (at least fig. 7 and corresponding disclosure); 

A sensor subassembly (at least fig. 7 (710) and corresponding disclosure and at least fig. 2 (102) and corresponding disclosure. Examiner notes the biosensor and processor in combination are interpreted as the sensor subassembly) positioned in the hole ([0148] which discloses biosensor module 710 is disposed in an opening (815) of the rear surface (801)) and comprising: 
A cover (at least fig. 16 (608) and corresponding disclosure. [0148] which discloses the biosensor module includes the rear cover 608) formed of a unitary piece of a transparent material (at least fig. 16 depicts the cover is a unitary piece and [0201] which discloses the cover is formed of a transparent material), the cover having a convex exterior side (([0012] which discloses the rear cover disposed over the biosensor may have an outer surface having a convex curved contour) defining a second portion of the back surface of the wearable electronic device and an interior side opposite the convex exterior side (Examiner notes the cover would have an interior side)
And a convex second surface exterior ([0012] which discloses the rear cover disposed over the biosensor may have an outer surface having a convex curved contour) to the electronic device (See annotated fig. 16 above) 
A first electrode ([0148] which discloses the sensor subassembly 710 may include one or more electrodes) 
A second electrode ([0148] which discloses the sensor subassembly 710 may include one or more electrodes)
A substrate ([0011] which discloses the biosensor module may include a chassis (i.e. a substrate))

A photodetector ([0148] which discloses the biosensor module includes one or more photodetectors) configured to receive a=light emitted by the light emitter and reflected from a medium adjacent the second surface of the cover (601) ([0013] which discloses the photodetector is configured to receive light reflected from the body. Examiner notes the body is adjacent the second surface of the cover)
And a processor (102) operationally connected to the photodetector  ([0199] which discloses optical sensors may be operatively coupled to processing units (102) Examiner notes they would be conductively coupled to perform these functions) and configured to determine a heart rate form the light received by the photodetector ([0021]-[0022] which discloses the processing unit is configured to compute a health metric based on the sensor signal produced from received light and the health metric may be a heart rate)

While it appears that the walls of Rothkopf would form a cavity in which the backside housing member 801 is placed, Rothkopf explicitly teaches the backside housing member is integrally formed with the housing,
	Nonetheless, Kondo in a similar field of endeavor involving watches for optical sensing, teaches a wearable electronic device (at least fig. 3 (10) and corresponding disclosure):
A housing (at least fig. 3 (11) and corresponding disclosure) comprising 
A second opening (see annotated fig. 3 below) along a rear portion of the housing (11)
A backside housing member (at least fig. 3.1 (12) and corresponding disclosure) positioned in the second opening (at least fig. 3) and defining a first portion of a back surface of the wearable 
A sensor subassembly (at least fig. 3 (100 and 104) and corresponding disclosure) positioned in the hole (at least fig. 3) and comprising:
A cover (at least fig. 3 (104) and corresponding disclosure) defining a second portion of the back surface (at least fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include a housing defining a second opening as taught by Kondo in order to enhance the process for replacing parts by making a separable bottom portion. Such a modification amounts to merely an obvious matter of making parts separable rendering the claim obvious (MPEP 2144.04).

Rothkopf teaches the optical sensor subsystem (710) may include one or more electrodes configured to detect and measure a physiological condition ([0148]) and further teaches the electrodes of fig. 16 may be placed in locations that are different than the configuration of fig. 16 ([0197]), it is not clear if the electrodes are positioned on a first portion and a second portion of the convex exterior side of the cover 608. Examiner notes it would appear the electrodes included in the optical subsystem would need to be positioned on portions of the exterior side of the cover in order to be in contact with the body ([0023]) 
	Nonetheless, Goldreich, in a similar field of endeavor involving watches to determine physiological parameters, teaches a first electrode (at least fig. 5 (560) and corresponding disclosure) positioned on a first portion of a convex exterior side of a cover (at least fig. 5 (557) and corresponding disclosure) and a second electrode (at least fig. 5 (561) and corresponding disclosure) positioned on a second portion of the convex exterior side of the cover (557))

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rothkopf to include the electrode placement as taught by Goldreich or Mouradian in order to be in contact with the body (Mouradian [0059] or Rothkopf [0023]) to accurately detect and measure the physiological condition accordingly

While Rothkopf teaches an optical subsystem (e.g. biosensor module) comprises the light emitters/light receivers, Rothkopf does not depict nor disclose the structural makeup of the optical subsystem, therefore it is further unclear if the optical subsystem comprises a first light-blocking wall at least partially surrounding a central region of the sensor subassembly and adhered to the interior side of the cover and to a surface of the substrate to attached the substrate to the cover; a second light-blocking wall extending at least partially around the first light-blocking wall to define, between the first light-blocking wall and the second light-blocking wall, a peripheral region of the sensor subassembly, the second light-blocking wall adhered to the interior side of the cover and to the first surface of the substrate to attach the substrate to the cover; an opaque mask applied to the first surface of the cover and defining a first aperture over the central region of  the optical sensor subassembly and a second aperture over the peripheral region of the optical sensor subassembly, a lens adhered to the interior side of the cover in the central region of the sensor subassembly and positioned between the set of light emitters and the cover; a light filter adhered to the interior side of the cover in the peripheral region and 
it is further unclear if the set of light emitters are in the central region, if the set of photodetectors are positioned on the substrate and in the peripheral region and configured to emit light through the cover. 

Chu teaches an electronic device (at least fig. 83C (12) and corresponding disclosure), comprising:
A sensor subassembly (at least fig. 83C (10) and figs. 14A-14C (10) and corresponding disclosure and at least fig. 81A (20) and corresponding disclosure) comprising:
a cover (at least fig. 11A-11B (150) and corresponding disclosure. Examiner notes Chu discloses the cover mentioned in figs. 7-11 may be applied to the sensor modules of figs. 12-15 in [0119] and [0015] which discloses the cover may be a part of the optical sensor module) formed of a unitary piece of material (at least fig. 11A and 11B) the cover having an exterior side (See annotated fig. 11 above) and an interior side opposite the exterior side (See annotated fig. 11 above) exterior to the electronic device;
a mask (at least fig. 11A-11B (151) and corresponding disclosure) on the interior side of the cover (150) 
a substrate (at least fig. 14A-14C (140) and corresponding disclosure); 
a first light-blocking wall (at least fig. 14A-14C (130) and corresponding disclosure) at least partially surrounding a central region (See annotated fig. 14A above) and adhered to a first portion of the interior side of the cover ([0167] which discloses cover 150 may be coupled (i.e. adhered) to partition 130. Examiner notes in the case where the mask (151) is applied a person having ordinary skill in the art would have recognized coupling the wall to the mask in order to form the connection) and to a 
a second light-blocking wall (at least fig. 14A-14C (131) and corresponding disclosure) extending at least partially around the first light-blocking wall (at least fig. 14A) to define, between the first light-blocking wall and second ring-shaped light blocking wall, a peripheral region (See annotated fig. 14A above) of the sensor subassembly, the second ring-shaped light-blocking wall adhered to  a second portion of the interior side of the cover ([0167] which discloses cover 150 may be coupled (i.e. adhered) to partition 131 and to the first surface of the substrate (at least fig. 14B and claim 1 which discloses partition coupled (i.e. adhered) to the substrate) to attach the substrate (140) to the cover (150) 
a light emitter (at least figs. 14A-14C (110) and corresponding disclosure) attached to the substrate (140) in the central region (See annotated fig. 14A above) of the optical sensor subassembly; 
a photodetector (at least figs. 14A-14C (120) and corresponding disclosure) attached to the substrate (140) and in the peripheral region (see annotated fig. 14A above) of the optical sensor subassembly and configured  to receive light emitted by the light emitter and reflected from a medium (at least fig. 11 (190) and corresponding disclosure) adjacent the second surface of the cover ([0097] which discloses detecting light reflected from an object (190) surface. Examiner notes to detect light from the object the light would need to be reflected through the cover 150); and
a lens (at least figs. 11A (112) and corresponding disclosure) positioned between the light emitter (110) and the cover (150).
a light filter (at least figs. 11D (160) and corresponding disclosure) positioned between the photodetector and the cover (at least figs. 11A-11D); 
The embodiment depicted in figs. 14A-14C fail to explicitly depict a printed circuit board coupled to a second surface of the substrate opposite the first surface.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of fig. 14A-14C to include a printed circuit board as depicted in fig. 73B in order to provide connections for the electrodes of Rothkopf accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
While Chu teaches the light blocking walls are adhered to the cover, there is no explicit disclosure of the light blocking walls being adhered to portions of the mask (151). 
Nonetheless, it would have been obvious to a person having ordinary skill in the art to have coupled (i.e. adhered) the light blocking walls to the mask in order to ensure a connection between the walls and the cover.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include the components of the subsystem of Chu, as modified, in order to reduce direct light leakage and ambient stray light accordingly (Chu [0123]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the subsystem of Chu would be attached to the cover of Rothkopf. 

Examiner further notes in the modified system the processor 102 of Rothkopf would appear to be coupled to the printed circuit board at least via electrical connections and housing 601,
Nonetheless, teaches a processor (at least fig. 32 (501) and corresponding disclosure) coupled to a circuit board (at least fig. 32 (151) and corresponding disclosure) and operationally connected to a photodetector (at least fig. 32 (32 and 33) and corresponding disclosure) and configured to determine a heart rate from light received by the photodetector (Col. 22 lines 44-64 which discloses processing circuitry 501 applies an FFT process to pulse wave signal Vm and analyzes the result of this process to calculate the pulse rate HR and Col. 14 which discloses the pulse wave signal is detected using a photodiode).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, coupling the processor to the printed circuit board as taught by Kosuda in order to make the system more compact. Such a modification amounts to merely a rearrangement of parts rendering the claim obvious (MPEP 2143).

While the lens of Chu is not disclosed as being adhered to the cover (150), Chu teaches an alternative embodiment in which a microstructure is on the inner surface of the cover (150) (at least fig. 49A-C) and corresponding disclosure [0168] which discloses a microstructure on the inner surface of the cover) wherein a microstructure is a Fresnel lens ([0105]),

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chu to include a lens as taught by Spraggs in order to help focus outgoing light (Spraggs [0050]). Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).  

While Chu teaches the cover may be coated with a filter thin film, it is unclear if this is the thin film 151 or if the filter thin film would be over the peripheral region.
Nonetheless, Kimura, in a similar filed of endeavor involving optical sensing, teaches a filter (at least fig. 21 (411) and corresponding disclosure) adhered to an interior surface of a cover (at least fig. 21 (405) and corresponding disclosure) and positioned between a light receiving device (at least fig. 21 (404) and corresponding disclosure) and the cover (405) (Col. 13 line 57 – Col. 14 line 9 which discloses the filter superposed (i.e. adhered) on the cover (405)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as modified, by Chu to include a filter adhered to an interior surface of the cover as taught by Kimura in order to filter the light directly from the cover. Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).  


Nonetheless, Spraggs further teaches an opaque mask (at least fig. 2 (24) and corresponding disclosure) applied to an interior side of the cover (14A) and defining a first aperture (See annotated fig. 2 above) over a first portion in which a light emitter (at least fig. 2 (46) and corresponding disclosure) is positioned (at least fig. 2) and a second aperture (See annotated fig. 2 above) over a second portion in which a light sensor (at least fig. 2 (48) and corresponding disclosure) is positioned.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an opaque mask as taught by Spraggs in order to hide internal components from view by a user (Spraggs [0040])
Examiner notes in the modified system the first aperture would be over the central region in order to allow light to emit from the light sources of Chu and the second aperture would be over the peripheral region in order to allow light to return to the light sensors of Chu. Such a modification amounts to merely a simple substitution of one known mask for another rendering the claim obvious (MPEP 2143).	
Examiner notes in the modified system the first aperture and the second aperture would be located between the first and second electrode since the electrodes on a peripheral region of the cover in Goldreich and are located peripheral to the light sources and sensors in Mouradian. 

Alternatively, Fraser, in a similar field of endeavor involving watches used for optical sensing, teaches an ink mask (at least fig. 4 (142) and corresponding disclosure. [0018] which discloses the opaque section 142 can be a screen printed layer (interpreted as an ink mask)) applied to a side of a cover (at least fig. 4 (140 and corresponding disclosure) and defining:

	And a second aperture (at least fig. 4 (144, 412, 410, 414, 423 or 424) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section) over a peripheral region of the sensor subassembly (120 and 130)  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an opaque mask as taught by Fraser or in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors  (Fraser [0017]). Such a modification amounts to merely a simple substitution of one known mask for another rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have applied the ink mask to the interior surface of the cover in order hide the mask itself. Such a modification amounts to merely a rearrangement of parts/obvious matter of design choice rendering the claim obvious (MPEP 2144.04).
Examiner notes in the modified system the first aperture and the second aperture would be located between the first and second electrode since the electrodes on a peripheral region of the cover in Goldreich and are located peripheral to the light sources and sensors in Mouradian. 



    PNG
    media_image5.png
    367
    719
    media_image5.png
    Greyscale

Annotated fig. 3.1


	 Regarding claim 41,
	Rothkopf, as modified, teaches the elements of claim 40 as previously stated. Chu further teaches further comprising a set of photodetectors (at least fig. 14A depicts a set of photodetectors 120):
	Fraser further teaches defining a respective aperture for each light emitter (at least fig. 4 (144, 410, 412, 414, 423, and 424) and corresponding disclosure) and for each light receiver (at least fig. 4 (145) and corresponding disclosure)
	Spraggs further teaches defining a respective aperture for each light emitter (at least fig. 2 (46) and corresponding disclosure) and each light receiver (at least fig. 2 (48) and corresponding disclosure) 
	Kimura further teaches wherein the filter (411) covers the well in which the photodetector (404) is located.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include defining a respective aperture over each respective photodetector in order to ensure light is transmitted back to each 
	It would have been further obvious to a person having ordinary skill in the art to have covered each respective aperture with the light filter in order to ensure the light is filtered for each photodetector.

	Regarding claim 42, 
	Rothkopf, as modified, teaches the elements of claim 41 as previously stated. Spraggs further teaches wherein the ink mask defines an aperture for the light source (at least fig. 2 (46) and corresponding disclosure)
	Fraser further teaches an aperture for each light emitter (at least fig. 4 (144, 410, 412, 414, 423, and 424) and corresponding disclosure)
	Examiner notes in the modified system the ink mask would define a central aperture (i.e. aperture over the light source) and the respective apertures (i.e. apertures over the photodetectors) would be positioned around the central aperture.

Regarding claim 43,
	Rothkopf, as modified, teaches the elements of claim 40 as previously stated. Chu further teaches wherein the filter (160) is an anti-reflective film ([0117] which discloses the thin film 160 may be an anti-reflective film). Examiner notes in the modified system the filter 160 is interpreted as adhered to the cover.


Response to Arguments
Applicant’s arguments with respect to claim(s) 23-43 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
New 112(b) rejections necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarantos, in a similar field of endeavor involving watches for optical sensing, teaches light blocking walls (at least fig. 22 (2274) and corresponding disclosure) adhered to an interior side of a cover (at least fig. 22 (2278) and corresponding disclosure) using an adhesive ([0099] which discloses an adhesive gap filler may be used to bridge any gap between the walls and window).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793